Ciparick, J. (dissenting).
Attenuation is generally a mixed question of law and fact in juvenile delinquency adjudications, *248as in criminal cases (see Matter of Daniel H., 15 NY3d 883, 884 [2010]). However, the majority holds that the consent to search in this case was so obviously untainted by the improper police entry into the home as to be “attenuated ... as a matter of law” (see majority op at 247). I disagree and respectfully dissent.
As the majority observes, in determining whether consent to search is attenuated from the illegal police entry, “consideration must be given to a variety of factors” (People v Borges, 69 NY2d 1031, 1033 [1987]; majority op at 246). In its analysis, the majority heavily emphasizes a single factor, voluntariness, which may militate towards a finding of attenuation here. As we took pains to emphasize in Borges, however, “voluntariness of the consent is an important factor in the court’s determination of attenuation, [but] it is not dispositive” (69 NY2d at 1033). Giving due consideration to all of the Borges factors, I believe the Appellate Division correctly applied our attenuation standard. Its determination that the sister’s consent “was not acquired by means sufficiently distinguishable from the unlawful entry to be purged of the illegality” has support in the record (Matter of Leroy M., 65 AD3d 500, 502 [1st Dept 2009]).
Contrary to the majority’s assertion that the “immediacy” and “spontaneity” of the sister’s consent to search “shows that it was truly volunteered” (majority op at 247), the close temporal proximity of the consent to the illegality weighs heavily against a finding of attenuation (cf. People v Bradford, 15 NY3d 329, 334 [2010] [noting that the 2½ hours that transpired between the illegal arrest and inculpatory statement supported a finding of attenuation]). The majority inexplicably assumes that the sister’s frame of mind was unaffected by the sudden presence of several police officers in her living room. In my view, the temporal proximity undermines any finding that her statements were distinguishable from the entry, and certainly is not further evidence of their voluntariness. Needless to say, given the quick pace of events, there were no intervening circumstances destroying the link between the illegal entry and the sister’s consent.
Further, the Presentment Agency, which has the burden of demonstrating attenuation (see Borges, 69 NY2d at 1033), proffered no evidence that the sister was aware she could decline consent to search and exclude the police officers from her home. Had the officers knocked and requested entry, the sister or another resident might have considered whether letting them in was in the family’s best interest. Instead, the officers’ presence inside may well have suggested that they had entered legally.
*249Finally, as the Appellate Division emphasized, the police misconduct here was flagrant. Numerous officers, some in uniform, illegally entered what was obviously a private home without any semblance of a warrant or exigent circumstances. Neither of the officers who testified at the hearing could explain how this happened and the failure of their recollection in this context is disturbing.
Since there is record support for the Appellate Division’s finding that the sister’s consent was not attenuated from the unlawful entry, I would affirm the Appellate Division’s order granting suppression of the illegally obtained evidence.
Judges Graffeo, Read and Smith concur with Judge Pigott; Judge Ciparick dissents and votes to affirm in a separate opinion in which Chief Judge Lippman and Judge Jones concur.
Order reversed, etc.